DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 3, 5 and 20 were amended in the response filed 15 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 15 January 2021 are found persuasive. The submission of a terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 3 and 20 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “creating a data structure in a flash memory, wherein the data structure includes a parent node and a child node of the parent node; providing invalid bits and a child pointer in the parent node, wherein the invalid bits are initially all configured to be overwritten and wherein the child pointer in the parent node points to the child node, wherein the invalid bits of the parent node allow data or the child pointer in the parent node to be invalidated by overwriting a corresponding bit in the invalid bits of the parent node; providing invalid bits and a parent pointer in the child node, wherein the invalid bits and the child pointer in the child node are all initially configured to be overwritten, wherein the invalid bits of the child node allows data or the parent pointer in the child node to be invalidated by overwriting a corresponding bit in the invalid bits of the child node; performing an overwrite operation to change at least one of the parent node and the child node, wherein the flash memory includes an interface that allows a client to specify how to perform the overwrite operation.” Regarding independent claim 3, the prior art of record does not teach the following limitation: “creating a data structure in a flash memory, wherein the data structure includes a plurality of nodes; providing invalid bits and at least one pointer in each of the nodes, wherein the invalid bits are initially all configured to be overwritten and wherein at least one pointer points to at least one other node, wherein the invalid bits allows data and/or one or more of the at least one pointer to be invalidated by overwriting a corresponding bit in the invalid bits of the parent node; and performing an overwrite operation to change at least one of the nodes with an overwrite operation when a portion of the at least one of the nodes is amenable to the overwrite operation, wherein the flash memory includes a controller configured to perform the overwrite operation.” The limitations of independent claim 20 parallels independent claim 3, therefore it is allowed for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169